DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/21 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the second grooves reaching the top portions of the partition walls as recited in newly amended claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



See Next Page.



Examiner notes that the second grooves 3a2 appear to be located in the central portion of the partition walls.  In newly amended claim 1 the first grooves have been amended to recite that they reach the top portion of the partition walls.  If the first grooves 3a11 reach the top portion of the partition walls then it is unclear how the second grooves could also reach the top portion of the partition walls since the second grooves 3a2 are clearly shown to be limited to an axially central region of the partition walls which corresponds to the area between the pair of first grooves 3a11 as shown in figure 11B of the instant invention below:  

    PNG
    media_image1.png
    338
    495
    media_image1.png
    Greyscale

A similar issue exists with the recitation “the outer periphery of the shaft portion existing at the predetermined interval spaced between the first grooves and the second grooves is close to the top portions of the partition walls in the rotational position of the rotating member” because, as best understood, the outer periphery of the shaft portion 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Re: claim 1.  The phrase “the second grooves reach the top portions of the partition walls” is indefinite.  Examiner notes that the second grooves 3a2 appear to be located in the central portion of the partition walls.  In newly amended claim 1 the first grooves have been amended to recite that they reach the top portion of the partition walls.  If the first grooves 3a11 reach the top portion of the partition walls then it is unclear how the second grooves could also reach the top portion of the partition walls since the second grooves 3a2 are clearly shown to be limited to an axially central region of the partition walls which corresponds to the area between the pair of first grooves 3a11 as shown in figure 11B of the instant invention.  
A similar issue exists with respect to the phrase “the outer periphery of the shaft portion existing at the predetermined interval spaced between the first grooves and the second grooves is close to the top portions of the partition walls in the rotational position of the rotating member” in claim 1 because, as best understood, the outer periphery of the shaft portion existing at the predetermined interval spaced between the first grooves 3a11 and the second grooves 3a2 is close to the axially central region of the partition walls.  
Also the term “close” is unclear.  In Halliburton Energy Services Inc. v. M-I LLC, 514 F.3d 1244 (Fed.Cir.2008) the case involved the use of the phrase “fragile gel”.  The court said there was no meaningful definition of fragile that could be used to measure the scope of the claims i.e. it was ambiguous as to the requisite degree of fragileness.  
The remaining claims are indefinite due to their dependency from claim 1.  
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previously presented 112 and art rejections have been withdrawn in light of the most recent amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





mmb
November 20, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657